UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-08268 Firsthand Funds (Exact name of registrant as specified in charter) 469 El Camino Real, Suite 227 Santa Clara, CA 95050 (Address of principal executive offices) (Zip code) SiVest Group, Incorporated 469 El Camino Real, Suite 227 Santa Clara, CA95050 (Name and address of agent for service) registrant's telephone number, including area code:(408) 624-9527 Date of fiscal year end: December 31 Date of reporting period: December 31, 2009 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. Firsthand Funds Annual Report to Shareholders Firsthand Technology Value Fund ® Firsthand Technology Leaders Fund Firsthand e-Commerce Fund Firsthand Alternative Energy Fund December 31, 2009 CONTENTS Performance Summary 2 President’s Letter 4 Shareholder Fee Example 6 Performance and Portfolio Discussion 8 Audit Letter 16 Portfolio of Investments 17 Statements of Assets and Liabilities 23 Statements of Operations 24 Statements of Changes in Net Assets 25 Statement of Cash Flows 27 Financial Highlights 28 Notes to Financial Statements 30 Additional Information 47 PERFORMANCE SUMMARY Period Returns (Average Annual Total Returns as of 12/31/09) Expense Fund 1-Year 3-Year 5-Year 10-Year Ratio Firsthand Technology Value Fund® 29.52% -5.64% 0.56% -9.45% 1.85% Firsthand Technology Leaders Fund 55.62% -1.88% 2.67% -8.14% 1.85% Firsthand e-Commerce Fund 73.98% 4.94% 7.70% -10.85% 1.85% Firsthand Alternative Energy Fund 41.02% • • • 1.98% NASDAQ Composite Index 45.36% -1.14% 1.70% -5.08% • S&P 500 Index 26.47% -5.52% 0.43% -0.95% • WilderHill Clean Energy Index 29.78% • Returns assume reinvestment of all dividends and distributions but do not reflect the impact of taxes. The performance data quoted represent past performance. Past performance cannot guarantee future results, and current performance may be lower or higher than the performance quoted. Both the return from and the principal value of an investment in the Funds will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. To obtain performance as of the most recent month-end, please contact Firsthand Funds by calling 1.888.884.2675 or go to www.firsthandfunds.com. The NASDAQ Composite Index (NASDAQ) is a capitalization-weighted index of all common stocks listed with NASDAQ. The Standard & Poor’s 500 Index (S&P 500) is a market-weighted index of 500 stocks of well-established companies. Each index represents an unmanaged, broad-based basket of stocks. These indices are typically used as benchmarks for overall market performance. The WilderHill Clean Energy Index is a market-weighted index of 40 companies in the cleaner fuel, energy conversion, energy storage, greener utilities, power delivery and conservation, and renewable energy harvesting sectors. You cannot invest directly in an index. 2 2009 Annual Report Returns Since Inception (Average Annual Total Returns as of 12/31/09) Average WilderHill Annual NASDAQ Clean Total Composite S&P 500 Energy Fund Returns Index Index Index Firsthand Technology Value Fund® (5/20/94) 10.26% 8.12% 7.88% • Firsthand Technology Leaders Fund (12/10/97) 5.64% 3.41% 2.88% • Firsthand e-Commerce Fund (9/30/99) -7.07% -1.25% 0.42% • Firshand Alternative Energy Fund (10/29/07) -9.70% • -11.73% -32.49% Each Fund may invest in small-capitalization companies and Initial Public Offerings (“IPOs”). These investments may be more volatile than investments in large-capitalization companies and loss of principal could be greater. The Funds may invest in foreign securities, which may be subject to greater risks than investing in domestic securities. Because the Funds are not diversified, they can take larger positions in fewer companies, increasing their risk profile. The Funds invest in several industries within the technology sector and the relative weightings of these industries in a Fund’s portfolio may change at any time. Holdings by Industry - % of Net Assets (as of 12/31/09) Firsthand Firsthand Firsthand Firsthand Technology Technology e-Commerce Alternative Industry Value Fund Leaders Fund Fund Energy Fund Advanced Materials 5.8% 5.4% • 4.9% Basic Materials • • • 0.8% Building Automation • • • 3.4% Communications 3.0% 4.7% 7.4% • Communications Equipment 6.9% 9.1% 1.6% • Computer • 3.7% 6.5% • Consumer Electronics • • 2.5% • Defense & Aerospace 2.5% • • • Electronic Manufacturing Services 0.2% • • • Energy Efficiency 3.1% • • 9.1% Environmental Services • • • 0.8% Industrials • • • 4.0% Intellectual Property 13.4% • • 4.3% Internet 8.9% 6.0% 42.6% • Networking 0.1% 3.2% 4.4% • Other Electronics 9.7% 11.8% 7.5% 8.1% Peripherals 2.7% 7.0% • • Photonics 1.5% • • • Renewable Energy 11.0% 2.0% • 46.9% Semiconductors 18.2% 14.7% • 5.3% Services 1.3% • • • Software 8.0% 17.3% 10.0% • Net Other Assets and Liabilities 3.7% 15.1% 17.5% 12.4% www.firsthandfunds.com 3 PRESIDENT’S LETTER Fellow Shareholders, 2009 represented a dramatic turnaround from the dismal performance of 2008.Anticipating the beginning of the economic recovery, equity markets began a remarkable bull run late in the first quarter and the major indices clawed back more than half of their prior year losses.Although growth has returned to the overall economy, we still have a long way to go, and many people will feel the effects of the recession for some time.The open question now is whether this is an anemic recovery, analogous to Japan’s “lost decade” or whether it will gather momentum over time - reminiscent of the US recovery circa 1992. By and large, it was a very good year for Firsthand Funds.The technology sector led the recovery in 2009 and was the best-performing sector in the S&P 500 Index.We saw strong returns in most segments of the tech sector as investors emerged from beneath their desks and began to add risk to their portfolios again.Three of our four funds handily beat their respective benchmarks.Firsthand e-commerce Fund led the way, posting a return of nearly 74% for the year.The laggard, Firsthand Technology Value Fund, still beat the S&P 500 Index, although it trailed the Nasdaq Composite Index.For more details on the funds’ performance, please see the performance tables that begin on page 2, and the individual fund discussions that follow. Despite the recession — some might say because of it — a number of consumer trends demonstrated their ability to thrive in any climate.Several of our portfolio companies benefited from this.Netflix was a prime example, adding subscribers and gaining market share as cost-conscious consumers were more willing to try their service.Like many industry leaders, Netflix emerged from the recession in a stronger position than before. Apple continued to write its own success story.Amidst a stagnant economy and brutal competition, with consumers as price sensitive as ever, the iPhone continued to gain market share while charging a premium price.It’s a stunning example of the power of innovation, and it renews one’s confidence in the future of Silicon Valley. The alternative energy sector appears to be back on the growth track after a rough 2009.Dramatic declines in the price of polysilicon, the feedstock for most solar cells, brought overall costs down considerably — but not fast enough to offset price declines in solar panels.On the other side of the vise, project financing all but disappeared in the wake of the banking crisis, stunting demand.The silver lining: Solar power today is more cost competitive than ever before, and the ultimate goal of “grid parity”— the point at which the cost of solar power equals the cost of grid power — is drawing much closer. Our thesis here remains unchanged:Alternative energy cannot burst into the mainstream until it can stand on its own — without subsidies.Our focus is on the companies and technological innovation that will drive down costs. 4 2009 Annual Report Overall, we are pleased with the performance of our stocks in 2009.But after such a strong market rebound, and with the economic recovery still weak and uneven, we are mindful that there is plenty of opportunity for disappointment.Even if the economy continues to expand, 2010 could be a volatile year. As ever, change creates uncertainties, anxieties, and opportunities.Looking ahead, we see innovation as the key.The creative application of technology is what solves today’s problems and opens tomorrow’s new markets.That is what drives our efforts and shapes our portfolios as we navigate these changing times.Thank you for your investment in Firsthand Funds. Sincerely, Kevin Landis President, Firsthand Funds www.firsthandfunds.com 5 SHAREHOLDER FEE EXAMPLE Example — In general, mutual fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads), redemption fees, and exchange fees; and (2) ongoing costs, including management fees, 12b-1 distribution and service fees, non-12b-1 service fees, and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in a Fund and to compare these costs with the ongoing costs of investing in other mutual funds. Note that Firsthand Funds (“Trust”) does not charge transaction fees for 12b-1 distribution and service fees, though you may incur transaction fees if you purchase shares through a broker. The example on the following page is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from July 1, 2009 through December 31, 2009. Actual Expenses — The section of the table at right entitled “Actual” provides information about actual account values and actual expenses. You may use this information, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the section entitled “Actual” under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If your account is an IRA or other tax-qualified savings plan, your expenses may also have included a $10 annual fee. In either case, the amount of any fee paid through your account would increase the estimate of expenses you paid during the period and decrease your ending account value. Hypothetical Example for Comparison Purposes — The section of the table at right entitled “Hypothetical” provides information about hypothetical account values and hypothetical expenses based on a Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate your actual ending account balance or the expenses you paid for the period. However, you may use this information to compare the ongoing costs of investing in the Trust to other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. As in the case of the actual expense example, if your account is subject to an IRA fee, the amount of the fee paid through your account would increase the hypothetical expenses you would have paid during the period and decrease the hypothetical ending account value. Please note that the expenses shown in the table at right are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. The examples also assume all dividends and distributions have been reinvested. 6 2009 Annual Report Firsthand Technology Value Fund Beginning Ending Expenses Paid Account Value Account Value During Period* Annualized 7/1/09 12/31/09 7/1/09-12/31/09 Expense Ratio Actual 1.93% Hypothetical** 1.93% Firsthand Technology Leaders Fund Beginning Ending Expenses Paid Account Value Account Value During Period* Annualized 7/1/09 12/31/09 7/1/09-12/31/09 Expense Ratio Actual 1.87% Hypothetical** 1.87% Firsthand e-Commerce Fund Beginning Ending Expenses Paid Account Value Account Value During Period* Annualized 7/1/09 12/31/09 7/1/09-12/31/09 Expense Ratio Actual 1.87% Hypothetical** 1.87% Firsthand Alternative Energy Fund Beginning Ending Expenses Paid Account Value Account Value During Period* Annualized 7/1/09 12/31/09 7/1/09-12/31/09 Expense Ratio Actual 2.03% Hypothetical** 2.03% * Expenses are calculated by multiplying the Fund’s annualized expense ratio listed above by the average account value over the period and multiplying that number by 184/365 (to reflect the one-half year period). ** 5% return per year before expenses. The expenses shown in the table do not reflect any fees that may be charged to you by brokers, financial intermediaries, or other financial institutions. www.firsthandfunds.com 7 FIRSTHAND TECHNOLOGY VALUE FUND Performance and Portfolio Discussion How did the Fund perform in 2009? Firsthand Technology Value Fund (TVFQX) posted a gain of 29.52%, versus a 45.36% increase for the NASDAQ Composite Index and a 26.47% gain for the S&P 500 Index. For the six months ended December 31, 2009, Firsthand Technology Value Fund rose 18.11% as compared to 24.26% and 22.59% increases for the NASDAQ and the S&P 500 indices, respectively. Which industries had the greatest impact on the Fund’s performance? For the period ended December 31, 2009, semiconductor and intellectual property stocks represented the portfolio’s largest weightings, followed by renewable energy and software holdings. The Fund’s underperformance during the past 12 months reflects poor performance of our holdings in the semiconductor, renewable energy, and intellectual property industries. Which individual holdings were the largest contributors to the Fund’s performance? The Fund’s top contributor in 2009 was Corning (GLW), a diversified manufacturer of glass products, including fiber optic equipment and glass substrates for LCD panels. The company’s shares rebounded strongly during the year as the global economic situation improved, boosting consumer confidence and providing a lift to the LCD television market. VeriFone (PAY), a provider of electronic payment systems, was another top performer for the Fund. The company’s stock posted a gain of over 200% during the year as it returned to profitability. VeriFone has been aggressively rolling out its products and services to retailers, restaurants, and taxi cab companies worldwide. Shares of Netflix (NFLX) returned to their growth trajectory in 2009 as the company continued to defy its detractors by growing revenues, earnings, and subscribers. Netflix has been active in partnering with DVD and game console vendors to offer streaming video services to its 11-million-plus subscribers. Late in the year, rumors of a potential acquisition by Amazon also helped boost the stock. Which holdings were the greatest detractors from the Fund’s performance? The Fund’s top detractors were both privately held companies in the alternative energy industry. The largest detractor was SoloPower, a thin-film solar company in which the Fund initially invested in 2006. During 2009, the value of our SoloPower investment declined, reflecting changing economics in the solar business, as well as certain fundamental developments at the company. Solaicx was another private company whose performance hurt the Fund in 2009. The company, which makes equipment for manufacturing silicon ingots intended for use in silicon solar cells, suffered from extreme pricing pressure caused by the global economic decline and required a dilutive round of financing, in which the Fund did not participate. Shares of Rambus (RMBS) took a big hit early in the year after a U.S. District Court ruled that its patent suit against Micron Technology was “unenforceable.” Though the Fund liquidated its position immediately following the announcement, it was unable to avoid the stock’s rapid decline. 8 2009 Annual Report Fund Performance and Holdings Information (as of 12/31/09) Firsthand Technology Value Fund vs. Market Indices Firsthand NASDAQ Technology Composite S&P 500 Value Fund Index Index Since Inception (5/20/94) 10.26% 8.12% 7.88% 10-Year -9.45% -5.08% -0.95% 5-Year 0.56% 1.70% 0.43% 3-Year -5.64% -1.14% -5.52% 1-Year 29.52% 45.36% 26.47% Growth of a Hypothetical $10,000 Investment Returns assume reinvestment of all dividends and distributions but do not reflect the impact of taxes. The performance data quoted represent past performance. Past performance cannot guarantee future results, and current performance may be lower or higher than the performance quoted. Both the return from and the principal value of an investment in the Funds will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. To obtain performance as of the most recent month-end, please contact Firsthand Funds by calling 1.888.884.2675 or go to www.firsthandfunds.com. Holdings by Industry* Top 10 Holdings** % Net Assets % Net Assets Semiconductors 18.2% SoloPower, Series A 9.6% Intellectual Property 13.4% Silicon Genesis Corp., Series 1-E 7.6% Renewable Energy 11.0% Netflix, Inc. 5.6% Other Electronics 9.7% VeriFone Holdings, Inc. 4.9% Internet 8.9% Intevac, Inc. 4.7% Software 8.0% Broadcom Corp., Class A 4.6% Communications Equipment 6.9% Intel Corp. 4.0% Advanced Materials 5.8% Microsoft Corp. 3.9% Energy Efficiency 3.1% Techwell, Inc. 3.4% Communications 3.0% Echelon Corp. 3.1% Peripherals 2.7% Defense & Aerospace 2.5% Photonics 1.5% Services 1.3% Electronics Manufacturing Services 0.2% Networking 0.1% Net Other Assets and Liabilities 3.7% * Based on percentage of net assets as of 12/31/09. ** Top 10 stock holdings total 51.4% of net assets. These holdings are current as of 12/31/09, and may not be representative of current or future investments. www.firsthandfunds.com 9 FIRSTHAND TECHNOLOGY LEADERS FUND Performance and Portfolio Discussion How did the Fund perform in 2009? Firsthand Technology Leaders Fund (TVFQX) posted a gain of 55.62%, versus a 45.36% increase for the NASDAQ Composite Index and a 26.47% gain for the S&P 500 Index. For the six months ended December 31, 2009, Firsthand Technology Leaders Fund rose 23.77% as compared to 24.26% and 22.59% increases for the NASDAQ and the S&P 500 indices, respectively. Which industries had the greatest impact on the Fund’s performance? For the period ended December 31, 2009, software and semiconductor stocks represented the portfolio’s largest weightings, followed by holdings in the “other electronics” and communications equipment industries. The portfolio’s exposure to the peripherals, Internet, advanced materials, and semiconductor industries contributed most to the Fund’s outperformance versus its benchmarks in 2009. Which individual holdings were the largest contributors to the Fund’s performance? The Fund’s top contributor in 2009 was Seagate (STX), the world’s largest manufacturer of disk drives. Seagate’s stock steadily gained ground throughout 2009 as the company‘s restructuring began yielding positive results. After struggling through the economic downturn, the company returned to profitability in the third quarter of 2009. The Fund’s investment in Google (GOOG) was another significant contributor to performance. The stock doubled in 2009, with the resurgence in growth of the paid Internet search business. The company entered several new markets this year, notably the cell phone market with its Android operating system. VeriFone (PAY), a provider of electronic payment systems, was another top performer for the Fund. The company’s stock posted a gain of over 200% during the year as it returned to profitability. VeriFone has been aggressively rolling out its products and services to retailers, restaurants, and taxi cab companies worldwide. Corning (GLW) was another top performer in 2009. The company is a diversified manufacturer of glass products, including fiber optic equipment and glass substrates for LCD panels. Corning’s shares rebounded strongly during the year as the global economic situation improved, boosting consumer confidence and providing a lift to the LCD television market. Which holdings were the greatest detractors from the Fund’s performance? Owing to the broad market recovery in 2009, only a handful of portfolio companies posted negative returns for the year. Increased competition and slowing growth altered the market dynamics in the solar panel industry in 2009, causing shares of SunPower (SPWRB) to decline modestly. First Solar (FSLR), another solar panel manufacturer, also suffered in the changing landscape of the global solar market. The Fund liquidated its position in the stock mid-year as business fundamentals deteriorated. Demand expectations have been curbed considerably, thanks to the global recession and cutbacks in solar subsidies, particularly in Europe. Furthermore, First Solar’s competitive cost advantage has eroded substantially as silicon prices have fallen, bringing the cost of silicon-based photovoltaic panels more in line with the company’s thin-film cadmium telluride solution. Nokia (NOK) was another underperformer in 2009. Though it remains the largest handset manufacturer in the world by a wide margin, the company continues to struggle in the high-margin smartphone segment. As a result, Nokia’s growth has not kept pace with competitors during the economic recovery, causing its stock to wane. Despite increasing revenue, China Mobile (CHL) suffered a small decline in its stock price in 2009 as investors fled telecom carrier stocks in search of higher growth rates as the market rebounded. 10 2009 Annual Report Fund Performance and Holdings Information (as of 12/31/09) Firsthand Technology Leaders Fund vs. Market Indices Firsthand NASDAQ Technology Composite S&P 500 Leaders Fund Index Index Since Inception (12/10/97) 5.64% 3.41% 2.88% 10-Year -8.14% -5.08% -0.95% 5-Year 2.67% 1.70% 0.43% 3-Year -1.88% -1.14% -5.52% 1-Year 55.62% 45.36% 26.47% Growth of a Hypothetical $10,000 Investment Returns assume reinvestment of all dividends and distributions but do not reflect the impact of taxes. The performance data quoted represent past performance. Past performance cannot guarantee future results, and current performance may be lower or higher than the performance quoted. Both the return from and the principal value of an investment in the Funds will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. To obtain performance as of the most recent month-end, please contact Firsthand Funds by calling 1.888.884.2675 or go to www.firsthandfunds.com. Holdings by Industry* Top 10 Holdings** % Net Assets % Net Assets Software 17.3% Google, Inc., Class A 6.0% Semiconductors 14.7% VeriFone Holdings, Inc. 5.7% Other Electronics 11.8% QUALCOMM, Inc. 5.6% Communications Equipment 9.1% Intel Corp. 5.5% Peripherals 7.0% Corning, Inc. 5.4% Internet 6.0% Adobe Systems, Inc. 5.2% Advanced Materials 5.4% China Mobile Hong Kong Ltd. - ADR 4.7% Communications 4.7% Broadcom Corp., Class A 4.6% Computer 3.7% Samsung Electronics Co., Ltd. - GDR 4.5% Networking 3.2% NICE Systems Ltd. - ADR 3.9% Renewable Energy 2.0% Net Other Assets and Liabilities 15.1% * Based on percentage of net assets as of 12/31/09. ** Top 10 stock holdings total 51.1% of net assets. These holdings are current as of 12/31/09, and may not be representative of current or future investments. www.firsthandfunds.com 11 FIRSTHAND E-COMMERCE FUND Performance and Portfolio Discussion How did the Fund perform in 2009? Firsthand e-Commerce Fund (TEFQX) posted a gain of 73.98%, versus a 45.36% increase for the NASDAQ Composite Index and a 26.47% gain for the S&P 500 Index. For the six months ended December 31, 2009, Firsthand e-Commerce Fund rose 28.57% as compared to 24.26% and 22.59% increases for the NASDAQ and the S&P 500 indices, respectively. Which industries had the greatest impact on the Fund’s performance? For the period ended December 31, 2009, Internet and software stocks represented the portfolio’s largest weightings, followed by holdings in the “other electronics” and communications industries. The Fund’s Internet stocks were largely responsible for the Fund’s outperformance during the year. Which individual holdings were the largest contributors to the Fund’s performance? The Fund’s top contributor in 2009 was Baidu (BIDU), the leading Chinese-language Internet search provider. The company’s stock was up over 200% in 2009, propelled by its status as the dominant search franchise in arguably the fastest-growing economy in the world. Although growth slowed somewhat during the year, Baidu continues to take share in the Chinese market and its revenue ramp remains healthy. LivePerson (LPSN) was another standout performer for the Fund this past year. The company, whose stock rose nearly 300% in 2009, provides online sales support and customer service functions for small and medium-sized businesses, as well as large companies including The Home Depot and Hewlett-Packard. Despite the sluggish economy, company sales continued to grow, due in part to its ability to help clients cut costs. The Fund’s investment in Google (GOOG) was another significant contributor to performance. The stock doubled in 2009, with the resurgence in growth of the paid Internet search business. The company entered several new markets this year, notably the cell phone market with its Android operating system. VeriFone (PAY), a provider of electronic payment systems, was another top performer for the Fund. The company’s stock posted a gain of more than 200% during the year as it returned to profitability. VeriFone has been aggressively rolling out its products and services to retailers, restaurants, and taxi cab companies worldwide. Which holdings were the greatest detractors from the Fund’s performance? Owing to the broad market recovery in 2009, only a handful of portfolio companies posted negative returns for Fund during the year. Although it posted a small positive return for calendar year 2009, we sold Comcast (CMCSK) mid-year, at a time when it was down moderately on a year-to-date basis. “Carrier” stocks like Comcast tend to trade more like utilities than technology stocks. They are often a relatively safe haven during economic downturns, but tend to lag in a bull market. The position was liquidated in order to better position the Fund for a market recovery. The Fund began purchasing the stock of telecom supplier Ericsson (ERIC) late in the third quarter of 2009. The stock slid during the fourth quarter, however, as a string of disappointments from the company rattled investors. Despite improving its competitive position by acquiring the North American GSM operations from Nortel in November, the stock sold off following lower-than-expected Q3 earnings, a widely publicized staffing reduction, and declining prospects for profitability of its Sony-Ericsson and ST-Ericsson subsidiaries. Shares of Activision Blizzard (ATVI), another third-quarter acquisition of the Fund, dropped sharply in late October as industry-wide sales of video games lagged expectations. Despite blockbuster sales of its latest hit, “Call of Duty: Modern Warfare 2,” the company’s stock continues to struggle in the face of declining industry revenues. 12 2009 Annual Report Fund Performance and Holdings Information (as of 12/31/09) Firsthand e-Commerce Fund vs. Market Indices Firsthand NASDAQ e-Commerce Composite S&P 500 Fund Index Index Since Inception (9/30/99) -7.07% -1.25% 0.42% 10-Year -10.85% -5.08% -0.95% 5-Year 7.70% 1.70% 0.43% 3-Year 4.94% -1.14% -5.52% 1-Year 73.98% 45.36% 26.47% Growth of a Hypothetical $10,000 Investment Returns assume reinvestment of all dividends and distributions but do not reflect the impact of taxes. The performance data quoted represent past performance. Past performance cannot guarantee future results, and current performance may be lower or higher than the performance quoted. Both the return from and the principal value of an investment in the Funds will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. To obtain performance as of the most recent month-end, please contact Firsthand Funds by calling 1.888.884.2675 or go to www.firsthandfunds.com. Holdings by Industry* Top 10 Holdings** % Net Assets % Net Assets Internet 42.6% Google, Inc., Class A 9.1% Software 10.0% Baidu, Inc. - ADR 6.7% Other Electronics 7.5% VeriFone Holdings, Inc. 5.7% Communications 7.4% Shanda Interactive Computer 6.5% Entertainment Ltd. - ADR 5.2% Networking 4.4% Equinix, Inc. 4.6% Consumer Electronics 2.5% Microsoft Corp. 4.6% Communications Equipment 1.6% Cisco Systems, Inc. 4.4% Net Other Assets and Liabilities 17.5% VeriSign, Inc. 3.9% International Business Machines Corp. 3.5% Akamai Technologies, Inc. 3.4% * Based on percentage of net assets as of 12/31/09. ** Top 10 stock holdings total 51.1% of net assets. These holdings are current as of 12/31/09, and may not be representative of current or future investments. www.firsthandfunds.com 13 FIRSTHAND ALTERNATIVE ENERGY FUND Performance and Portfolio Discussion How did the Fund perform in 2009? Firsthand Alternative Energy Fund (ALTEX) posted a gain of 41.02%, versus a 29.78% increase for the WilderHill Clean Energy Index and a 26.47% gain for the S&P 500 Index. For the six months ended December 31, 2009, Firsthand Alternative Energy Fund rose 21.92% as compared to 10.36% and 22.59% increases for the WilderHill and the S&P 500 benchmarks, respectively. Which industries had the greatest impact on the Fund’s performance? For the period ended December 31, 2009, renewable energy and energy efficiency stocks represented the portfolio’s largest weightings, followed by holdings in the “other electronics” and semiconductor industries. The Fund was buoyed by strong performance during the year across all the industries in which the Fund invests. Which individual holdings were the largest contributors to the Fund’s performance? The Fund’s top contributor in 2009 was Aixtron (AIXG), a provider of deposition equipment to the LED industry. The stock posted knock-out performance in 2009, gaining nearly 400%, as demand for high-brightness LEDs continued to rise, particularly in backlighting for LCD TVs. This demand has resulted in explosive growth in new equipment orders for the company. Power Integrations (POWI) was another strong contributor to the Fund’s performance this past year. The company exhibited solid revenue and earnings growth as demand increased for its energy-efficient power conversion chips. Chinese-based Trina Solar (TSL) thrived in a difficult environment in 2009, as its industry-leading manufacturing costs enabled it to increase market share while improving its margins. The vertically integrated photovoltaic manufacturer currently sells most of its volume in Europe, but the local Chinese market is expected to comprise an increasing portion of its total sales in the future. The stock of Motech Industries (no U.S. symbol), a Taiwanese solar cell manufacturer, rose 73.12% following the return of top-line revenue growth in Q3 and an optimistic fourth quarter outlook. Which holdings were the greatest detractors from the Fund’s performance? Owing to the broad market recovery in 2009, only a handful of portfolio companies posted negative returns for the Fund during the year. Among them was Orion Energy Systems (OESX), a provider of energy-efficient lighting systems, which saw its shares post a modest loss in 2009. After struggling in the difficult economy for much of the year, the company appeared to turn the corner in Q3, and its stock price surged in the fourth quarter. Shares of Norwegian integrated solar manufacturer Renewable Energy Corp. (no U.S. symbol) struggled in 2009 as declining prices, sluggish demand, low capacity utilization, and write-offs conspired to weaken the company’s financial condition. Among the myriad problems faced by the company during the year was the termination of fixed-price contracts for silicon wafers, precipitated by the dramatic price declines in the market. The Fund also realized a loss on Energy Conversion Devices (ENER), which it sold late in the third quarter. Revenues for the maker of so-called “building-integrated solar” modules declined throughout 2009 as new construction and re-roofing projects remained sluggish worldwide. 14 2009 Annual Report Fund Performance and Holdings Information (as of 12/31/09) Firsthand Alternative Energy Fund vs. Market Indices Firsthand WilderHill Alternative Clean Energy S&P 500 Energy Fund Index Index Since Inception (10/29/07) -9.70% -32.49% -11.73% 1-Year 41.02% 29.78% 26.47% Growth of a Hypothetical $10,000 Investment Returns assume reinvestment of all dividends and distributions but do not reflect the impact of taxes. The performance data quoted represent past performance. Past performance cannot guarantee future results, and current performance may be lower or higher than the performance quoted. Both the return from and the principal value of an investment in the Funds will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. To obtain performance as of the most recent month-end, please contact Firsthand Funds by calling 1.888.884.2675 or go to www.firsthandfunds.com. Holdings by Industry* Top 10 Holdings** % Net Assets % Net Assets Renewable Energy 46.9% Amtech Systems, Inc. 7.8% Energy Efficiency 9.1% Silicon Genesis Corp., Common 4.2% Other Electronics 8.1% Echelon Corp. 3.8% Semiconductors 5.3% Solarfun Power Holdings Co., Ltd. - ADR 3.5% Advanced Materials 4.9% Meyer Burger Technology AG 3.4% Intellectual Property 4.3% Johnson Controls, Inc. 3.4% Industrials 4.0% Power Integrations, Inc. 3.3% Building Automation 3.4% Canadian Solar, Inc. 3.3% Basic Materials 0.8% Itron, Inc. 3.2% Environmental Services 0.8% Motech Industries, Inc. 3.2% Net Other Assets and Liabilities 12.4% * Based on percentage of net assets as of 12/31/09. ** Top 10 stock holdings total 39.1% of net assets. These holdings are current as of 12/31/09, and may not be representative of current or future investments. www.firsthandfunds.com 15 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders and Board of Trustees Firsthand Funds Santa Clara, California We have audited the accompanying statements of assets and liabilities of Firsthand Funds (the “Funds”), comprising respectively, the Firsthand Technology Value Fund, Firsthand Technology Leaders Fund, e- Commerce Fund and Firsthand Alternative Energy Fund, including the portfolios of investments as of December 31, 2009, and the related statements of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, the statement of cash flows (with respect to the Firsthand Technology Value Fund) for the year then ended and the financial highlights for the periods indicated thereon.These financial statements and financial highlights are the responsibility of the Funds’ management.Our responsibility is to express an opinion on those financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Funds are not required to have, nor were we engaged to perform, an audit of their internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds’ internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.Our procedures included confirmation of securities owned as of December 31, 2009 by correspondence with the custodian and brokers or by other appropriate auditing procedures when replies from brokers were not received.As described in Note 5, Firsthand Technology Value Fund has restricted securities, representing 26.8% of the Fund’s net assets, that do not have market quotations readily available and are valued at their fair value as determined in good faith using procedures established by the Board of Trustees. Amounts ultimately realized from the disposal of such restricted securities may vary significantly from the fair values presented. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Firsthand Funds as of December 31, 2009, the results of their operations for the year then ended, the changes in their net assets for each of the two years in the period then ended, the statement of cash flows (with respect to the Firsthand Technology Value Fund) for the year then ended and the financial highlights for the periods indicated thereon, in conformity with accounting principles generally accepted in the United States of America. TAIT, WELLER & BAKER, LLP Philadelphia, Pennsylvania February 19, 2010 16 2009 Annual Report FIRSTHAND TECHNOLOGY VALUE FUND Portfolio of Investments (as of 12/31/09) Market Shares Value COMMON STOCKS — 70.0% ($124,518,612) Advanced Materials — 3.0% ($5,379,766) Corning, Inc. $ Communications — 2.9% ($5,203,036) Clearwire Corp., Class A* Equinix, Inc.* Communications Equipment — 6.9% ($12,289,231) QUALCOMM, Inc. Research In Motion Ltd.* ZTE Corp. Defense & Aerospace — 2.5% ($4,482,640) FLIR Systems, Inc.* Electronics Manufacturing Sevices — 0.2% ($346,150) Quanta Computer, Inc. - GDR Energy Efficiency — 3.1% ($5,544,176) Echelon Corp.* Intellectual Property — 0.9% ($1,503,079) Silicon Genesis Corp., Common*(1)(2) Internet — 8.9% ($15,764,247) Akamai Technologies, Inc.* Netflix, Inc.* Shanda Interactive Entertainment Ltd. - ADR* Other Electronics — 9.7% ($17,302,128) Intevac, Inc.* Microvision, Inc.* VeriFone Holdings, Inc.* Peripherals — 2.7% ($4,838,540) Seagate Technology, Inc. Photonics — 1.5% ($2,637,530) Newport Corp.* Renewable Energy — 0.2% ($267,444) Amtech Systems, Inc.* Solaicx Common * (1) Semiconductors — 18.2% ($32,341,458) AuthenTec, Inc.* Broadcom Corp., Class A* Entropic Communications, Inc.* Intel Corp. Marvell Technology Group Ltd.* Samsung Electronics Co., Ltd. - GDR (3) Semiconductor Manufacturing International Corp. - ADR* Synaptics, Inc.* Techwell, Inc.* Services — 1.3% ($2,386,250) Accenture PLC, Class A Software — 8.0% ($14,232,937) Activision Blizzard, Inc.* Microsoft Corp. NICE Systems Ltd. - ADR* PREFERRED STOCKS — 24.7% ($43,872,506) Advanced Materials — 2.8% ($5,000,000) UCT Coatings, Inc., Series B* (1) Intellectual Property — 11.3% ($20,027,910) Silicon Genesis Corp., Series 1-C* (1) (2) Silicon Genesis Corp., Series 1-D* (1) (2) Silicon Genesis Corp., Series 1-E* (1) (2) Silicon Genesis Corp., Series 1-F* (1) (2) Networking — 0.1% ($230,806) IP Unity, Inc., Series E* (1) see accompanying notes to financial statements www.firsthandfunds.com 17 FIRSTHAND TECHNOLOGY VALUE FUND - continued Portfolio of Investments (as of 12/31/09) Market Shares Value IP Unity, Inc., Series C* (1) $ Renewable Energy — 10.5% ($18,598,037) SoloPower, Series B* (1) (2) SoloPower, Series A* (1) (2) Services — 0.0% ($15,753) Innovion Corp., Series C* (1) CONVERTIBLE BOND — 0.0% ($71,753) Services — 0.0% ($71,753) Innovion Corp., 9.5% (1) RIGHTS — 0.1% ($119,440) Communications — 0.1% ($119,440) Clearwire Corp., Rights 06/21/10* WARRANTS — 1.2% ($2,162,196) Advanced Materials — 0.0% ($7,493) UCT Coatings, Inc., Common Warrant (1) UCT Coatings, Inc., Common Warrant (1) 47 UCT Coatings, Inc., Common Warrant (1) Intellectual Property — 1.2% ($2,154,634) Silicon Genesis Corp., 1-E Warrant (1) (2)* Silicon Genesis Corp., 1-E Warrant (1) (2)* Silicon Genesis Corp., Common Warrant (1) (2)* Networking — 0.0% ($69) IP Unity, Inc., E Warrant (1)* 69 Renewable Energy — 0.0% ($0) Solaicx, Common Warrant (1)* 0 PARTICIPATION NOTES— 0.3% ($498,978) Renewable Energy — 0.3% ($498,978) Suzlon Energy Ltd., 0.00% 09/16/10* Total Investments (Cost $164,647,841) — 96.3% Other assets in excess of liabilities — 3.7% NET ASSETS — 100.0% $ * Non-income producing security. Restricted security. Affiliated issuer. Rule 144A, Section 4(2), or other security that is restricted as to resale to institutional investors. The Investment Advisor, using Board-approved procedures has deemed these securities to be liquid. At December 31, 2009, the value of these securities amounted to $582,881 or 0.3%. ADR American Depositary Receipt GDR Global Depositary Receipt see accompanying notes to financial statements 18 2009 Annual Report FIRSTHAND TECHNOLOGY LEADERS FUND Portfolio of Investments (as of 12/31/09) Market Shares Value COMMON STOCKS — 84.9% ($32,254,888) Advanced Materials — 5.4% ($2,070,553) Corning, Inc. $ Communications — 4.7% ($1,768,983) China Mobile Hong Kong Ltd. - ADR Communications Equipment — 9.1% ($3,461,019) Nokia Corp. - ADR QUALCOMM, Inc. Computer — 3.7% ($1,391,676) Apple, Inc.* Internet — 6.0% ($2,266,027) Google, Inc., Class A* Networking — 3.2% ($1,236,980) Cisco Systems, Inc.* Other Electronics — 11.8% ($4,493,730) Koninklijke (Royal) Philips Electronics N.V. L-1 Identity Solutions, Inc.* VeriFone Holdings, Inc.* Peripherals — 7.0% ($2,643,409) EMC Corp.* Seagate Technology, Inc. Renewable Energy — 2.0% ($768,306) Suntech Power Holdings Co., Ltd. - ADR* Semiconductors — 14.7% ($5,577,447) Broadcom Corp., Class A* Intel Corp. Samsung Electronics Co., Ltd. - GDR (1) Software — 17.3% ($6,576,758) Activision Blizzard, Inc.* Adobe Systems, Inc.* Microsoft Corp. NICE-Systems Ltd. - ADR* VMware, Inc., Class A* Total Investments (Cost $30,238,328) — 84.9% Other assets in excess of liabilities — 15.1% NET ASSETS — 100.0% $ Rule 144A, Section 4(2), or other security that is restricted as to resale to institutional investors. The Investment Advisor, using Board-approved procedures has deemed this security to be liquid. At December 31, 2009, the value of this security amounted to $1,715,366 or 4.5%. * Non-income producing security. ADR American Depositary Receipt see accompanying notes to financial statements www.firsthandfunds.com 19 FIRSTHAND E-COMMERCE FUND Portfolio of Investments (as of 12/31/09) Market Shares Value COMMON STOCKS — 82.5% ($28,754,615) Communications — 7.4% ($2,592,186) Equinix, Inc.* $ NeuStar, Inc., Class A* Communications Equipment — 1.6% ($549,562) Telefonaktiebolaget Ericsson LM - ADR Computer — 6.5% ($2,279,666) Apple, Inc.* International Business Machines Corp. Consumer Electronics — 2.5% ($860,223) Shutterfly, Inc.* Internet — 42.6% ($14,851,151) 51job, Inc. - ADR* Akamai Technologies, Inc.* Baidu, Inc. - ADR* comScore, Inc.* CyberSource Corp.* Google, Inc., Class A* LivePerson, Inc.* Monster Worldwide, Inc.* Netflix, Inc.* Shanda Interactive Entertainment Ltd. - ADR* ValueClick, Inc.* VistaPrint NV* Networking — 4.4% ($1,524,978) Cisco Systems, Inc.* Other Electronics — 7.5% ($2,605,057) L-1 Identity Solutions, Inc.* VeriFone Holdings, Inc.* Software — 10.0% ($3,491,792) Activision Blizzard, Inc.* Microsoft Corp. VeriSign, Inc.* Total Investments (Cost $21,156,299) — 82.5% Other assets in excess of liabilities — 17.5% NET ASSETS — 100.0% $ * Non-income producing security. ADR American Depositary Receipt see accompanying notes to financial statements 20 2009 Annual Report FIRSTHAND ALTERNATIVE ENERGY FUND Portfolio of Investments (as of 12/31/09) Market Shares Value COMMON STOCKS — 89.1% ($6,618,237) Advanced Materials — 4.9% ($365,878) Corning, Inc. $ MEMC Electronic Materials, Inc.* Metabolix, Inc.* Praxair, Inc. Basic Materials — 0.8% ($56,580) Metalico, Inc.* Building Automation — 3.4% ($250,608) Johnson Controls, Inc. Energy Efficiency — 9.1% ($676,203) Echelon Corp.* Honeywell International, Inc. Itron, Inc.* Environmental Services — 0.8% ($57,340) ADA-ES, Inc.* Industrials — 4.0% ($300,886) 3M Co. United Technologies Corp. Intellectual Property — 4.2% ($309,186) Silicon Genesis Corp., Common (1)* Other Electronics — 8.1% ($602,241) Aixtron AG - ADR Intevac, Inc.* Koninklijke (Royal) Philips Electronics N.V. Renewable Energy — 48.5% ($3,603,075) Akeena Solar, Inc.* Amtech Systems, Inc.* Ascent Solar Technologies, Inc.* Canadian Solar, Inc.* Clipper Windpower PLC* FuelCell Energy, Inc.* Gamesa Corp. Tecnologica S.A. GT Solar International, Inc.* JA Solar Holdings Co., Ltd. - ADR* KYOCERA Corp. - ADR Meyer Burger Technology AG* Motech Industries, Inc. Orion Energy Systems, Inc.* Renesola Ltd. - ADR* Renewable Energy Corp. A.S.* Sharp Corp. Solarfun Power Holdings Co., Ltd. - ADR* SunPower Corp., Class B* Suntech Power Holdings Co., Ltd. - ADR* Trina Solar Ltd. - ADR* U.S. Geothermal, Inc.* ULVAC, Inc. Vestas Wind Systems A.S.* WaterFurnace Renewable Energy, Inc. Yingli Green Energy Holding Co. - ADR* Semiconductors — 5.3% ($396,240) National Semiconductor Corp. Power Integrations, Inc. PREFERRED STOCKS — 0.3% ($19,495) Intellectual Property — 0.1% ($8,630) Silicon Genesis Corp., Series 1-C (1)* Silicon Genesis Corp., Series 1-E (1)* Renewable Energy — 0.2% ($10,865) SoloPower, Series C-1 (1) see accompanying notes to financial statements www.firsthandfunds.com 21 FIRSTHAND ALTERNATIVE ENERGY FUND Portfolio of Investments (as of 12/31/09) - continued Market Shares Value Total Investments (Cost $6,265,782) — 89.4% $ Other assets in excess of liabilities — 10.6% NET ASSETS — 100.0% $ SCHEDULE OF SECURITIES SOLD SHORT — (1.8)% ($(135,400)) Renewable Energy — (1.8)% ($(135,400)) First Solar, Inc.* ) $ ) Total Schedule of Securities Sold Short (Proceeds $(121,415)) — (1.8)% $ ) * Non-income producing security. Restricted security. ADR American Depositary Receipt see accompanying notes to financial statements 22 2009 Annual Report STATEMENTS OF ASSETS AND LIABILITIES For the year ended December 31, 2009 Firsthand Firsthand Firsthand Firsthand Technology Technology e-Commerce Alternative Value Fund Leaders Fund Fund Energy Fund ASSETS Investment securities: Unaffiliated issuers at acquisition cost $ Affiliated issuers at acquisition cost — — — Total acquisition cost $ Unaffiliated issuers at market value $ Affiliated issuers at market value — — — Total market value (Note 2) Cash Segregated cash — — — Foreign currency at value (cost $0, $0, $0 and $72,191) — — — Receivable for securities sold — — — Receivable from dividends, interest, and reclaims Receivable for capital shares sold TOTAL ASSETS LIABILITIES Payable for securites purchased — — Payable to affiliates (Note 4) Payable for capital shares redeemed Securities sold short, at value (Cost $0, $0, $0 and $121,415) — — — TOTAL LIABILITIES NET ASSETS $ Net Assets consist of: Paid-in-capital $ Accumulated net investment loss — — — ) Accumulated net realized losses from security transactions, foreign currency, short sales and written options ) Net unrealized appreciation on investments, foreign currency and short sales NET ASSETS $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, redemption price and offering price per share (Note 2) $ see accompanying notes to financial statements www.firsthandfunds.com 23 STATEMENTS OF OPERATIONS For the year ended December 31, 2009 Firsthand Firsthand Firsthand Firsthand Technology Technology e-Commerce Alternative Value Fund Leaders Fund Fund Energy Fund INVESTMENT INCOME Unaffiliated dividends $ Unaffiliated interest 34 Foreign tax withholding ) TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 4) Administration fees (Note 4) Trustees Fees Dividends paid on securities sold short — — — Miscellaneous fees — — — GROSS EXPENSES Investment advisory fees waived (Note 4) TOTAL NET EXPENSES NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS Net realized losses from security transactions Non-affiliated ) Affiliated ) — — — Net realized losses from purchased options transactions (1) — ) — — Net realized gains (losses) on foreign currency 59 — — ) Net realized gains from written option transactions (1) — — — Net realized gains from securities sold short — — — Net change in unrealized appreciation on investments and foreign currency Net change in unrealized depreciation on securities sold short — — — ) NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS CHANGE IN NET ASSETS FROM OPERATIONS $ Primary risk exposure is equity contracts. see accompanying notes to financial statements 24 2009 Annual Report STATEMENTS OF CHANGES IN NET ASSETS For the years ended December 31, 2009, and December 31, 2008 Firsthand Technology Firsthand Technology Value Fund Leaders Fund Year Ended Year Ended Year Ended Year Ended 12/31/09 12/31/08 12/31/09 12/31/08 FROM OPERATIONS: Net investment loss $ ) $ ) $ ) $ ) Net realized gains (losses) from security transactions, foreign currency and written options ) ) ) Net change in unrealized appreciation (depreciation) on investments and foreign currency ) ) Net increase (decrease) in net assets from operations ) ) FROM CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds received in merger (Note 7) — — — Payment for shares redeemed ) Net decrease in net assets from capital share transactions ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) ) NET ASSETS: Beginning of year End of year $ CAPITAL SHARE ACTIVITY: Shares sold Shares issued in exchange for proceeds received in merger (Note 7) — — — Shares redeemed ) Net decrease in shares outstanding ) Shares outstanding, beginning of year Shares outstanding, end of year see accompanying notes to financial statements www.firsthandfunds.com 25 STATEMENTS OF CHANGES IN NET ASSETS For the years ended December 31, 2009, and December 31, 2008 - continued Firsthand e-Commerce Firsthand Alternative Fund Energy Fund Year Ended Year Ended Year Ended Year Ended 12/31/09 12/31/08 12/31/09 12/31/08 FROM OPERATIONS: Net investment loss $ ) $ ) $ ) $ ) Net realized gains (losses) from security transactions, foreign currency and securities sold short ) ) ) Net change in unrealized appreciation (depreciation) on investments, foreign currency and securities sold short ) ) Net increase (decrease) in net assets from operations ) ) FROM CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Payment for shares redeemed ) Net increase (decrease) in net assets from capital share transactions ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS: Beginning of year End of year $ Accumulated Net Investment Income (Loss) $
